 1:16-bk-70643 Doc#: 109 Filed: 06/06/19 Entered: 06/06/19 14:26:55 Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

IN RE:        J&J DISPOSAL SERVICE, LLC )                               Case No. 1:16-bk-70643-T
                                  Debtor )                                    Chapter 7

                  REPORT OF UNCLAIMED FUNDS PURSUANT TO FRBP 3011

         The Trustee submits the following Report of Unclaimed Funds:

         1.      Checks were issued to the following creditors and said checks were never cashed.

Payment has been cancelled and stopped on the checks. The funds are being turned over to the registry of

the court as follows:

                 Claim 1          Fleetcor Technologies                                          $98.28
                                  16800 Greenspoint Park Ste 255N
                                  Houston, TX, 77060
                 Claim 12         Shepherd Insurance                                             $11.16
                                  8213 Shelbyville Road,
                                  Louisville, KY, 40222
                 Claim 12         Shepherd Insurance                                          $1,601.17
                                  8213 Shelbyville Road,
                                  Louisville, KY, 40222


         2.      Pursuant to 11 U.S.C. §347 and Fed. R. Bankr. P. 3011, check number 1001 in the sum

of $1,601.17 and check number 1019 in the sum of $109.44 have been tendered by the Trustee to the

United States Bankruptcy Clerk for the benefit of the Payees to be disposed of under Chapter 29 of Title

28 of the United States Code (28 U.S.C. §§ 2041, et seq.)

Date: June 6, 2019
                                                Respectfully submitted,



                                                  /s/ Renee S. Williams
                                                  Renee S. Williams
                                                  Trustee
                                                  125 Roberts Ridge Terrace
                                                  Hot Springs, AR 71901
                                                  (501) 624-4330
                                                  Arkansas Bar Number 83-182
